Citation Nr: 1122513	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  00-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the bilateral residuals of traumatic optic neuropathy, for the period from April 15, 1998, through to January 17, 2006.

2.  Entitlement to a rating in excess of 70 percent for the bilateral residuals of traumatic optic neuropathy, from January 18, 2006.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 1999 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for residuals of traumatic optic neuropathy, right eye, effective August 1, 1995; as well as granted service connection for residuals of traumatic optic neuropathy, left eye, and assigned a 50 percent rating for residuals of traumatic optic neuropathy, both eyes (claimed as bilateral eye condition), effective April 15, 1998.  In November 1999, the Veteran filed a notice of disagreement (NOD) with the assigned effective date and disability ratings.  A statement of the case (SOC) was issued in January 2000, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2000.

In February 2001, a Deputy Vice Chairman of the Board granted the motion of the Veteran's former representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In March 2001, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In a March 2001 decision, the Board assigned an effective date of October 26, 1994, for the award of service connection for the residuals of traumatic optic neuropathy, right eye, and remanded to the RO the claims for a higher initial rating for the Veteran's residuals of traumatic optic neuropathy, right eye; and for a rating in excess of 50 percent for the bilateral residuals of optic neuropathy, from April 15, 1998.  Those claims were remanded for further development, to include obtaining outstanding VA treatment records, and arranging for the Veteran to undergo a VA examination to obtain medical information as to the severity of his residuals of traumatic optic neuropathy.  The RO attempted to complete the requested actions.

In July 2004, the RO proposed to reduce the rating for the Veteran's residuals of traumatic optic neuropathy from 50 percent to 0 percent (noncompensable) and continued the denial of the remaining claims (as reflected in a September 2004 supplemental SOC (SSOC)).  In August 2004, the Veteran filed a NOD with the proposed reduction.  In October 2004, the Veteran testified during a RO hearing before a hearing officer; a transcript of that hearing is of record.  In November 2004, the RO issued an SSOC on the matters then on appeal, along with the matter of the proposed reduction.

In a November 2004 rating decision, the RO effectuated the reduction in the rating for bilateral residuals of traumatic optic neuropathy from 50 percent to noncompensable, effective February 1, 2005.  Later in February 2005, the Veteran's former representative filed a substantive appeal with the reduction in rating.

In September 2005, the Board denied the Veteran an initial rating in excess of 10 percent for the residuals of traumatic optic neuropathy, right eye, for the period from October 26, 1994, to April 14, 1998; restored the 50 percent rating for the bilateral residuals of traumatic optic neuropathy, from February 1, 2005; and remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, the matter of a rating in excess of 50 percent for the bilateral residuals of traumatic optic neuropathy, from April 15, 1998, for further development, to include obtaining any outstanding VA treatment records, and arranging for the Veteran to undergo a VA examination to determine the severity of his bilateral eye disability.  After accomplishing further development, in July 2006, the RO increased the Veteran's rating for the bilateral residuals of traumatic optic neuropathy to 70 percent, effective March 30, 2006, but continued the denial of a rating in excess of 50 percent for the period from April 15, 1998, to March 29, 2006.  

In December 2006, the Board granted a 70 percent rating for the Veteran's service-connected bilateral residuals of traumatic optic neuropathy from January 18, 2006, and denied a rating in excess of 50 percent during the period from April 15, 1998 to January 17, 2006.  In January 2007, the Veteran filed a motion for reconsideration of the December 2006 Board decision.  In April 2007, a Deputy Vice-Chairman of the Board denied the Veteran's motion for reconsideration under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002) and 38 C.F.R. §§ 20.1000, 20.1001 (2010).  

The Veteran appealed the December 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2008, the Court granted the parties' joint motion for partial remand, vacating those portions of the December 2006 decision in which the Board denied a rating in excess of 50 percent for the bilateral residuals of traumatic optic neuropathy for the period from April 15, 1998 through January 17, 2006, and denied a rating in excess of 70 percent as of January 18, 2006, and returned those matters to the Board for further proceedings consistent with the joint motion.

In October 2008, the Board remanded the claims remaining on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After undertaking additional development, the RO/AMC continued to deny the claims (as reflected in a March 2011 SSOC)) and returned these matters to the Board for further appellate consideration.

The Board notes that the appeal with respect to bilateral optic neuropathy arose from disagreement with the initial rating assigned following the grant of service connection.  In the assignment of a 50 percent rating from April 15, 1998, to January 17, 2006, and a 70 percent rating from January 18, 2006, the Veteran has been granted staged ratings for the disability under consideration.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, as higher ratings are potentially available at each stage, the Board has characterized the appeal as encompassing the two issues set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal also arose from June 2009 and June 2010 rating decisions in which the RO, inter alia, denied service connection for an acquired psychiatric disability, to include PTSD and depression.  In June 2010, the Veteran filed a NOD.  A SOC was issued in March 2011, and the Veteran filed a substantive appeal later that month.

The Board notes that, while the Veteran previously was represented by Michael R. Viterna, in March 2010, the Veteran granted a power-of-attorney in favor of James G. Fausone with regard to the claims on appeal.  The Board recognizes the change in representation.

For reasons expressed in more detail, below, the Board has recharacterized the appeal as encompassing a claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as reflected on the title page).

The matters on appeal (expanded to include entitlement to a TDIU, as explained below) are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that in an October 2007 rating decision, the RO proposed reducing the rating for residuals of traumatic optic neuropathy from 70 percent disabling to 50 percent disabling.  In November 2007, the Veteran's former representative indicated that the Veteran wanted a predetermination hearing regarding the proposed reduction.  Subsequently, however, in the March 2011 SSOC, the RO, in effect, withdrew the proposed reduction.  As such, no further action need be taken on that matter.

The Board also notes that, in June 2009, the RO, inter alia, disallowed a claim for service connection for headaches.  Subsequently, in July 2009, the Veteran asked the RO to "revisit" his application for benefits, asserting, in part, that he suffered from headaches and hearing loss due to in-service head trauma.  It is not entirely clear from the Veteran's submission whether he intended to appeal the RO's June 2009 disallowance with respect to service connection for headaches, and/or whether he intended his July 2009 statement to constitute a claim with respect to service connection for hearing loss.  These matters are referred to the RO for clarification and further action, as appropriate.


REMAND

Unfortunately, the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.  

At the outset, the Board notes that none of the Veteran's active duty service treatment or personnel records is available for review, with the exception of his separation examination report and DD Form 214.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As to the Veteran's eye claims, the Board notes that when the Veteran underwent ophthalmology examination in March 2009, following the Board's October 2008 remand, the examining physician indicated that further objective testing was necessary to determine whether the Veteran's decreased visual acuity could be attributed to an identifiable disease process; specifically, a repeat ERG (electroretinogram), a visual evoked response test, and a retinal consultation.  The record does not reflect that such additional testing has been accomplished.  Accordingly, further development is necessary.

With respect to the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD and depression, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed his claim, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed to the Board on or after July 13, 2010.

The amendment indicates that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and  that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the evidence currently of record does not indicate that the Veteran is a combat veteran.  However, the Veteran has alleged, as one of his stressors, that he was present during a race riot that occurred on December 24, 1955, in the town adjacent to Ashiya Air Base, in Japan.  He has submitted a newspaper clipping from November 1955, which appears to reflect that he was stationed at Ashiya Air Base during that approximate time frame, as he has indicated that he has in his possession more such clippings from his period of service in Korea.  As to that period of service (in Korea), he has stated that he was sent on temporary duty from Japan, for 90 days, to Kimpo Air Base, beginning in November 1954, and that the base was subject to nightly attacks by North Korean aircraft, referred to as "Bedcheck Charlie."

Given the specificity with which the Veteran has described the race riot in December 1955, and the nightly attacks at Kimpo Air Base, the RO should undertake appropriate action  to attempt verify the occurrence of those stressors.  Because the Veteran's service personnel records are unavailable, such action should include requesting that the Veteran to submit any and all additional ewspaper clippings in his possession that might contain information reflecting his whereabouts during service; to particularly include any clippings or other evidence that might show that he was serving at Kimpo Air Base during the period from November 1954 to approximately February 1954, and at Ashiya Air Base at the time of the reported riot in December 1955.

In the event that the RO determines that the record establishes the occurrence of any reported stressor(s), to include under the recently amended version of 38 C.F.R. § 3.304(f), the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at an appropriate VA medical facility, to determine whether the Veteran has PTSD and, if so, whether there is a link between that diagnosis and the verified in-service stressor.  See 38 C.F.R. § 3.304(f).  

With respect to the Veteran's entitlement to TDIU, the Board notes that, under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities consist of bilateral residuals of traumatic optic neuropathy (valuated as 50 percent disabling from April 15, 1998, to January 17, 2006, and as 70 percent thereafter), and postoperative hemorrhoids (evaluated as 0 percent disabling from April 15, 1998).  Consequently, the percentage requirements of 4.16(a) are met from January 18, 2006, but not before.

In August 2006, the Veteran filed a formal claim for a TDIU, citing "loss of vision" as the reason he was unable to work.  Given the Veteran's request for a total rating, on these facts, the claim for a TDIU is essentially a component of his claim for higher ratings for his service-connected bilateral eye disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has not adjudicated the August 2006 claim for TDIU.  Under these circumstances, the RO should, after completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU, in the first instance, to avoid prejudice to the Veteran.  See, e.g., Bernard v. Brown, Vet. App. 384 (1993).

Although the Veteran has been examined in connection with his claim for higher ratings, the reports of examination do not contain a clear, objective opinion with respect to the impact that his service-connected disabilities have on his ability to obtain and retain meaningful employment.  A new examination and medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).  Accordingly, the RO should arrange for the Veteran to undergo VA ophthalmology examination, by an appropriate physician, at a VA medical facility.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause shall result in denial his claim for a TDIU (which is a claim for increase), and may also result in denial of his claim for higher ratings for the bilateral residuals of traumatic optic neuropathy and his claim for service connection for an acquired psychiatric disability, to include PTSD and depression (which will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the Atlanta VA Medical Center (VAMC) and the VA East Point Community Based Outpatient Clinic (VA COBC) dated through March 1, 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding records of VA evaluation and/or treatment of the Veteran's eyes and acquired psychiatric disability(ies), to include any such records dated since March 1, 2011.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should also specifically explain how to establish entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Atlanta VAMC and East Point VA COBC all outstanding pertinent records of evaluation and/or treatment of the Veteran's eyes and acquired psychiatric disability(ies), to include any such records dated since March 1, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO's letter should specifically explain how to establish entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

The RO should notify the Veteran that none of his active duty service treatment or personnel records is available for review, with the exception of his separation examination report and DD Form 214, and that he has a right to submit alternative evidence.  The RO should specifically request that the Veteran submit copies of any and all additional newspaper clippings in his possession that might contain information reflecting his whereabouts during service; to particularly include any clippings or other evidence that might show that he was serving at Kimpo Air Base during the period from November 1954 to February 1954, and at Ashiya Air Base at the time of the reported riot in December 1955.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  The RO should undertake necessary action, to particularly include contact with the U.S. Army and Joint Services Records Research Center (JSRRC) (and other appropriate source(s)), to attempt to independently verify that a race riot, involving U.S. airmen, occurred on December 24, 1955, in the town adjacent to Ashiya Air Base, in Japan; that Kimpo Air Base, in Korea, was subject to nightly attacks by North Korean aircraft, referred to as "Bedcheck Charlie," during the period from November 1954 to approximately February 1955; and any other alleged stressors for which the expanded record contains sufficient information to allow for independent verification.  Any additional action necessary for independent verification of these stressors, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond.  The RO should also follow up on any additional action suggested by JSRRC.

5.  After associating with the claims file all available records and/or responses received from each contacted entity, the RO should prepare a report detailing the occurrence of any specific in-service stressful experience(s) deemed established by the record, to include under the recently amended version of 38 C.F.R. § 3.304(f).  This report is then to be added to the Veteran's claims file.  If the occurrence of no claimed in-service stressful experience(s) is/are established, then the RO should so state in its report, skip the development requested in paragraph 6, below, and proceed with paragraph 7.

6.  If, and only if, the occurrence of one or more in-service stressful experiences is established, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All tests and studies, to include psychological testing, if deemed warranted, should be accomplished, and all clinical findings should be reported in detail.

In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only an established in-service stressful event may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor.

If psychiatric diagnoses other than (or in addition to) PTSD are deemed appropriate, the examiner should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in- and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that one or more of the identified disabilities is the result of injury or disease incurred or aggravated in service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  After all available records and/or responses from each contacted entity are associated with the claims file, and regardless of whether a psychiatric or psychological examination is conducted, the RO should arrange for the Veteran to undergo VA ophthalmology examination, by a physician, for evaluation of his bilateral residuals of traumatic optic neuropathy.  The entire claims file, to include a complete copy of this REMAND, must be forwarded to the physician designated to examine the Veteran, and the report of the examination should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, including a repeat ERG (electroretinogram), a visual evoked response test, a retinal consultation, tests of the Veteran's visual field, and of visual acuity with respect to corrected and uncorrected vision, and all clinical findings should be reported in detail.

The physician is requested to comment on all current manifestations of the Veteran's service-connected bilateral residuals of traumatic optic neuropathy.  It is essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria.  In this regard, for VA rating purposes, the normal visual field extent at the 8 principal meridians, in degrees, is:  temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  The examiner must report the extent of the remaining visual field in each of the eight 45 degree principal meridians.

The physician should also render specific findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, as well as whether the Veteran is experiencing active pathology, and whether the Veteran's decreased visual acuity can be attributed to an identifiable disease process.

The physician should, in addition, render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

8.  If the Veteran fails to report to an examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

9.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters on appeal in light of all pertinent evidence and legal authority.  If the Veteran fails, without good cause, to report to the scheduled examination(s), the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claims in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority.  The RO's adjudication of the claim for higher initial ratings for bilateral residuals of traumatic optic neuropathy should include consideration of whether further "staged" rating of the Veteran's disability, pursuant to Fenderson (cited to above), is appropriate.  Further, adjudication of the claim for a TDIU should include consideration of the provisions of 38 C.F.R. § 4.16(b), as appropriate.

11.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

